                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

DERICK B.,                                                  §
                                                            §
         Plaintiff,                                         §
                                                            §
v.                                                          §      Civil Action No. 4:18-cv-00568-O-BP
                                                            §
NANCY A. BERRYHILL,                                         §
                                                            §
         Defendant.                                         §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case.1 See ECF No. 14. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

         Accordingly, it is ORDERED that the Commissioner’s decision is REVERSED and

REMANDED in accordance with the Findings and Conclusions of the Magistrate Judge.

         SO ORDERED on this 26th day of July, 2019.


                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




1
 To protect the privacy of plaintiffs in social security cases, the undersigned identifies the plaintiff only by first
name and last initial.
